PER CURIAM.
Appellant is serving a sentence for robbery imposed in the District of Columbia. This is an appeal from an order denying a petition for a writ of habeas corpus. Appellant alleges (1) that prior to his trial he was brought from Virginia to the District of Columbia without extradition proceedings in spite of his protest and his unwillingness to waive extradition, and (2) that the court below denied the petition for habeas corpus without appointing counsel for petitioner.
Counsel for petitioner, appointed by this court to represent him on appeal, has filed a persuasive brief. It admits that the Supreme Court has decided that jurisdiction in a criminal case is not impaired by the fact that the accused was brought before the court in an unlawful manner, but urges these decisions should not be followed. We believe, however, that the question is so well settled that it cannot be reopened here. Mahon v. Justice, 1888, 127 U.S. 700, 8 S.Ct. 1204, 32 L.Ed. 283; Lascelles v. Georgia, 1893, 148 U.S. 537, 13 S.Ct. 687, 37 L.Ed. 549; Pettibone v. Nichols, 1906, 203 U.S. 192, 27 S.Ct. 111, 51 L.Ed. 148, 7 Ann.Cas. 1047.
The failure to appoint an attorney in the court below was not error because under these decisions the petition presents no substantial question.
Affirmed.